Title: Abigail Adams to Thomas Jefferson, 6 September 1785
From: Adams, Abigail
To: Jefferson, Thomas


     
      Dear sir
      London Sepbr 6 1785
     
     I cannot omit by this opportunity acquainting you that on sunday the August packet arrived in which came Mr. Church and brought us Letters from our Son to our no Small joy. He arrived the 17 of july after a very tedious passage. He was however in good Health and spirits. Mr. Adams has at Length received Some Letters from the President from Mr. Jay and a private Letter from Mr. Gerry, together with some Newspapers and journals of Congress. The papers contain nothing very material. Mr. Osgood Mr. Walter Levingston and Mr. Arthur Lee are the commissioners of the Treasury. Mr. Lee was chosen a few days before the Sailing of the packet and was just gone from New York. It is said that the commissioners will have a difficult task to bring order out of the confusion in which the late financierer left the office. Mr. Rutledge had not accepted his appointment when the gentlemen wrote. Mr. Jay writes that about the 29 of May Lambe sent for the papers from Congress that they were sent, and that he saild soon after.
     They are very anxious in America with respect to the Posts especially since a reinforcement of troops have been sent out. The Merchants say that the trade is worth Annually 50,000 pounds sterling.
     From the present movements here, there is no great prospect of obtaining them by fair means. The prospect here, is not the pleasentest in the World. But I must recollect this is to go by the post. Mr. A. is very buisy writing to New York as Mr. Storer is going out in a few days. He desires me to inform you that he would take any dispatches you may have, provided you could trust them here. Mr. Storer was formerly private Secretary to Mr. Adams. I will tuck this in one corner of Mr. A.s Letter. Yours, &c.
    